Citation Nr: 0616666	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  98-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as a residual of a closed head injury.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a bilateral foot 
disability.  

4.  Entitlement to a rating in excess of 20 percent for 
status post anterior cruciate ligament (ACL) injury, left 
knee with surgical repair.  

5.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the left knee from 
January 22, 1999, to August 8, 2005, and in excess of 40 
percent from August 9, 2005, forward.  

6.  Entitlement to a rating in excess of 10 percent for DJD 
of the right knee from January 22, 1999, to August 8, 2005, 
and in excess of 40 percent from August 9, 2005, forward.  

7.  Entitlement to an effective date earlier than September 
30, 1996, for the grant of service connection for chronic 
synovitis of the right hand and wrist.  

8.  Entitlement to an initial rating in excess of 10 percent 
for chronic synovitis of the right hand and wrist from 
September 30, 1996.  

9.  Entitlement to an effective date earlier than September 
30, 1996, for the grant of service connection for 
gastroesophageal reflux (GERD), also claimed as digestive 
disorder and hiatal hernia.  

10.  Entitlement to an initial rating in excess of 10 percent 
for GERD, also claimed as digestive disorder and hiatal 
hernia, from September 30, 1996.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to 
September 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issue of entitlement to service connection for a 
bilateral foot disability is addressed below.  All additional 
claims are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In a statement dated in December 2005 and received into the 
record in January 2006, the veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
This issue has not been developed for appellate consideration 
and is referred to the RO for such action as is deemed 
appropriate.  


FINDING OF FACT

A bilateral foot disorder, plantar fasciitis with 
metatarsalgia, was not shown until many years after service, 
and it is not shown that this disorder is etiologically 
related to active service.  


CONCLUSION OF LAW

A bilateral foot disorder, diagnosed as bilateral plantar 
fasciitis with metatarsalgia, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of a VCAA letter to the 
veteran from the RO dated in June 2001, as well as by the 
discussions in the rating decisions, statement of the case 
(SOC), and multiple supplemental statements of the case 
(SSOCs).  By means of these documents, the veteran was told 
of the requirements to establish service connection, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  In addition to 
providing the VCAA laws and regulations, additional documents 
of record, to include the rating decisions of record, the SOC 
and SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned letter in June 2001 which 
included the VCAA laws and regulations.  A VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in June 2001, 
his claim was readjudicated based upon all the evidence of 
record as evidenced by SSOCs in November 2001 and December 
2005.  Moreover, the 2001 and 2005 SSOCs included recitation 
of the VCAA laws and regulations.  There is no indication 
that the disposition of his claim would not have been 
different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  
Also see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for a bilateral foot disorder, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
claimant on these latter two elements, the Board finds no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a bilateral foot disorder, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
and testimony by the veteran.  The Board finds that there are 
no additional medical records necessary to proceed to a 
decision in this case.

A VA examination was conducted in August 2005 that addresses 
the etiology of the veteran's bilateral foot problems.  Under 
these circumstances, the duty to assist doctrine does not 
require that the veteran be afforded additional medical 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  



The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

As to the claim of service connection for a bilateral foot 
disorder, it is noted that the veteran has submitted 
statements and provided testimony in which he asserts that 
his foot problems had their onset during service.  

Review of the service medical records shows that the veteran 
was seen in August 1983 for foot problems to include cracked 
skin.  Athlete's foot was diagnosed.  These documents are 
negative for complaints of, treatment for, or diagnosis of 
any other chronic foot condition

Post service records, to include numerous VA examination 
reports in 1988, 1991, and 1993, are negative for additional 
post service foot problems until VA records dated in 1996 
reflect that the veteran had been seen by a podiatrist and 
that he was to be evaluated for shoes.  The veteran was 
living in the VA domiciliary at this time and being seen for 
various conditions.  When examined by VA in May 1997, he said 
that he started developing bilateral foot pain in association 
with inservice physical activity such as marching, standing, 
and carrying heavy packs.  He was told that he had rather 
high arches and Morton's neuromas.  No surgical procedures 
were accomplished and no injection therapy was done.  On 
physical exam, the feet were essentially normal appearing 
with the exception of rather high arches which tended to drop 
in the standing position.  There was pain along the plantar 
fascial planes of both feet, along the arches in particular.  
There was metatarsal head pain involving all of the 
metatarsals in both feet.  There was mild pain at the 
insertion of the Achilles, bilaterally.  The final diagnoses 
included plantar fasciitis of both feet.  

Additional records essentially show treatment for other 
conditions.  This includes records that were added to the 
file in early 2006 which reflect treatment at a private 
facility from 2004-2006.  The veteran was examined, however, 
in August 2005, by VA to determine the etiology and severity 
of any foot disorders.  The examiner reviewed the claims 
file.  The veteran complained of bilateral foot pain which he 
related to being in service but he had no specific injury.  
The pain bothered him most when he walked.  He had been 
treated previously with inserts and had been diagnosed before 
with plantar fasciitis and Morton's foot.  The examiner noted 
that the veteran also complained that he got lots of calluses 
on his feet for which he got pedicures because it was the 
only way to get the skin off.  

On physical exam, there were some calluses around the heels 
and along the metatarsal heads.  He has some tenderness along 
the arch, along the course of the plantar fascia as well as 
some tenderness under the first and second metatarsal head 
region.  He had full range of motion of the feet although he 
appeared to have some pain with this motion.  The final 
diagnoses included plantar fasciitis, bilaterally, with 
metatarsalgia.  The examiner opined that it was less likely 
than not that his symptoms resulted from inservice 
activities.  

As to the assertion that service connection is warranted for 
a bilateral foot disorder, it is noted that currently 
diagnosed foot problems were not shown during service or 
until many years thereafter.  Specifically, as noted above, 
there was no report of foot problems on numerous VA 
examinations over the years.  It was first noted that the 
veteran was to be fitted for shoes in 1996, and a chronic 
foot condition was not diagnosed until 1997.  

The Board notes that while the veteran has current diagnoses 
of bilateral plantar fasciitis with metatarsalgia, there is 
no objective medical evidence linking these disorders to 
active service.  There is no nexus opinion of record 
indicating that the veteran has foot problems that are 
etiologically related to active service.  In fact, the VA 
examiner has specifically provided an opinion in which he 
opined that there was no relation between current problems 
and service.  

As the record contains no evidence that the veteran had a 
chronic foot condition during service or until many years 
later, there is no prior evidence of current foot conditions 
on which to base a nexus opinion.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  

While it is noted that the veteran gives a history of being 
treated during service for foot pain associated with 
marching, etc., a review of the record does not corroborate 
his account.  The Board notes that mere recitation of the 
veteran's self-reported history does not constitute competent 
medical evidence of diagnosis or causality.  See LeShore v. 
Brown, 8 Vet. App. 406 (1996).  In addition, medical opinion 
premised upon an unsubstantiated account of a claimant are of 
no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  

Absent evidence of foot disorders during active service, or 
medical evidence linking the veteran's current diagnosis of 
bilateral plantar fasciitis with metatarsalgia to active 
service, service connection is not warranted.  

To the extent that the veteran ascribes any current foot 
disorders to active service, it is now well established that 
a person without medical training, such as the veteran, is 
not competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159(a) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a bilateral foot disorder, and the claim must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 01- 
7006 (Fed. Cir. December 17, 2001).


ORDER

Service connection for a bilateral foot disorder is denied.  


REMAND

Additional development is necessary regarding the following 
issues: entitlement to service connection for a psychiatric 
disorder, claimed as a residual of a closed head injury; 
entitlement to service connection for a neck disorder; 
entitlement to a rating in excess of 20 percent for status 
post ACL injury, left knee with surgical repair; entitlement 
to a rating in excess of 10 percent for DJD of the left knee 
from January 22, 1999, to August 8, 2005, and in excess of 40 
percent from August 9, 2005, forward; entitlement to a rating 
in excess of 10 percent for DJD of the right knee from 
January 22, 1999, to August 8, 2005, and in excess of 40 
percent from August 9, 2005, forward; entitlement to an 
effective date earlier than September 30, 1996, for the grant 
of service connection for chronic synovitis of the right hand 
and wrist; entitlement to an initial rating in excess of 10 
percent for chronic synovitis of the right hand and wrist 
from September 30, 1996; entitlement to an effective date 
earlier than September 30, 1996, for the grant of service 
connection for GERD, also claimed as digestive disorder and 
hiatal hernia; entitlement to an initial rating in excess of 
10 percent for GERD, also claimed as digestive disorder and 
hiatal hernia, from September 30, 1996.   

There are numerous reasons why these claims require further 
development.  While it appears that adequate notice of VCAA 
has been provided as to the issues of service connection for 
a bilateral foot disorder and a neck disorder, the veteran 
has not received adequate notice of VCAA as to all other 
issues.  Specifically, it is noted that it does not appear 
that VA has specifically provided the veteran with notice of 
the allocation of burdens of obtaining evidence, and 
otherwise complied with the VCAA's duty to inform provisions 
as to most issues.  While the SSOCs in November 2001 and 
December 2005 contain the VCAA laws and regulations, it is 
concluded that this inadequate notification to the veteran.  

Thus, the Board concludes that additional notice to the 
veteran would be beneficial.  In this regard, the Board notes 
that the VA did not provide a letter to the claimant 
discussing which portion of any necessary information or 
evidence is to be provided by the claimant and which portion, 
if any, the VA will attempt to obtain on behalf of the 
claimant.  A regulatory provision that permitted the Board to 
provide such notice, 38 C.F.R. § 19.9(a)(2)(ii) (2002), was 
recently invalidated by the U.S. Court of Appeals for the 
Federal Circuit (Court of Appeals). Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, this case is being 
remanded, and the RO must take this opportunity to inform the 
veteran that a full year is allowed to respond to a VCAA 
notice.

In addition, the record shows that a December 2005 rating 
decision resulted in the award of service connection for 
right hand and wrist and gastrointestinal disorders and 
assignment of separate 10 percent ratings.  Increased ratings 
were established for right and left knee disorders.  The 
veteran shortly thereafter submitted a notice of disagreement 
with that decision.  His claims file was forwarded to the 
Board for further appellate consideration without processing 
these claims.  An SOC addressing these issues is not of 
record.  Since a notice of disagreement has been submitted 
with respect to certain issues, an SOC should be issued.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The claims have 
been included on the title page of this decision.  

Moreover, it is noted that additional medical evidence was 
received from the veteran when he submitted his notice of 
disagreement.  This evidence, reflects treatment for knee, 
neck, and back problems.  There is also reference to 
conducting a sleep study which the veteran chose not to do as 
he didn't have insurance.  Review of the record reflects that 
the veteran was often noted to have insomnia when treated for 
psychiatric complaints.  These documents were added to the 
record without a waiver of initial consideration of this 
evidence by the RO.  See 38 C.F.R. § 20.1304(c)(2005).  It 
would be prejudicial to the veteran for the Board to proceed 
with final appellate consideration of his appeal without 
first allowing the RO an opportunity to consider this 
additional evidence.  Bernard v. Brown, 4 Vet. App. 384, 391-
92 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the AMC 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
veteran should include a statement as to 
the information and evidence necessary to 
substantiate the claims and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.  The AMC must 
also review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
and any other applicable legal precedent.

2.  The AMC should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the veteran's 
response to the additional notice.  The 
AMC must inform the veteran as to any 
evidence which cannot be obtained.

3.  Send the veteran and his 
representative an SOC concerning the 
claims resulting from the December 2005 
rating decision.  This includes an SOC 
that covers the following issues: 
entitlement to a rating in excess of 10 
percent for DJD of the left knee from 
January 22, 1999, to August 8, 2005, 
and in excess of 40 percent from August 
9, 2005, forward; entitlement to a 
rating in excess of 10 percent for DJD 
of the right knee from January 22, 
1999, to August 8, 2005, and in excess 
of 40 percent from August 9, 2005, 
forward; entitlement to an effective 
date earlier than September 30, 1996, 
for the grant of service connection for 
chronic synovitis of the right hand and 
wrist; entitlement to an initial rating 
in excess of 10 percent for chronic 
synovitis of the right hand and wrist 
from September 30, 1996; entitlement to 
an effective date earlier than 
September 30, 1996, for the grant of 
service connection for GERD, also 
claimed as digestive disorder and 
hiatal hernia;entitlement to an initial 
rating in excess of 10 percent for 
GERD, also claimed as digestive 
disorder and hiatal hernia, from 
September 30, 1996.   

4.  Also review all claims subject to 
this remand, considering all the 
evidence of record - including the 
additional medical evidence submitted 
by the veteran in early 2006.  Any 
additional development of the evidence 
deemed necessary, including further 
examinations, should be completed.  If 
any claim is not granted to the 
veteran's satisfaction, send him and 
his representative an SSOC and give 
them time to respond to it.  

Thereafter, the case should be returned to the 
Board, if in order.  The veteran need take no 
action until otherwise notified, but he may 
submit additional evidence and argument on the 
matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


